DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 07/20/2022, with respect to 35 USC § 112(b) claim rejections have been fully considered and but are not persuasive.  There is nothing to distinguish “comprise” from “including” or “having” within the claim.  The claim states that a plurality of extrusions include a base with a through-hole, and a fin. The claims state that the plurality of extrusions comprise of a plurality of first extrusions that have a plurality of fins.  It is still unclear if the plurality of extrusions includes a base with a through-hole, a fin, and a first extrusion with fins, or if the first extrusion is an embodiment of the plurality of extrusions, and has a fin.  The 112(b) claim rejection has been modified to better convey the issue.
Applicant’s arguments with respect to 35 USC § 103 rejection of claims 1-5 and 7 have been considered but are moot because Phelan in view of Lin  modified by Oikawa teaches second extrusions (Phelan annotated Fig. 24 illustrates two extrusions, first extrusion and second extrusions, having different base widths) teaches the distances between respective through-hole are adjusted by arrangement of plurality of second extrusions (Oikawa teaches spacers which adjust the pitch between the fins).  Phelan in view of Lin further teaches the first extrusions having different width dimensions (Phelan para [0043] the widths of the base portions 102 range from 76-432mm, the first extrusions of Phelan as modified above would be capable of having a plurality of types of first extrusions with different width dimensions), and distances between the respective through-holes are adjusted by arrangements of the plurality of types of first extrusions (Phelan para [0043] the width of the base determines the spacing of the fins, the distances between the through-holes of the first extrusions of Phelan as modified above would be determined by the variable width of the base).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1  recites, “a plurality of extrusions including a base and a fin that protrudes from the base”.  The claim then proceeds to state the plurality of extrusions comprise of a plurality of first extrusions with fins, and a base, and a through-hole. Then the claim states the plurality of extrusions further comprise of second extrusions.  Currently, the plurality of extrusions comprise of: a base, a fin, a first extrusion, a first extrusion’s fins, a first extrusion’s base, a first extrusion’s through-hole, and a second extrusion.  It is unclear if the plurality of extrusions comprise of a first extrusion with fins, a base, and a through-hole, and a second extrusion, or if the plurality of extrusions comprise a base, a fin, a first extrusion with separate fins, a separate base and a through-hole, and a second extrusion.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the limitation will be interpreted as a plurality of extrusions is comprised of a first extrusion with fins, a base, a through-hole, and a second extrusion with fins, and a base.
Claim 1 recites “in which a heat pipe is mountable”.  It is unclear if this heat pipe is the same as “a plurality of heat pipes” recited earlier. Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the limitation will be interpreted as “a heat pipe” being one of the “plurality of heat pipes”. 
	Claim 1 recites “a plurality of extrusions each including a base, and a fin that protrudes from the base”, the plurality of extrusions then comprise of a first extrusion having a base, and a second extrusion having a base.  Are the bases of the first extrusion and the second extrusion the same as the base of a plurality of extrusions?  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the limitation has been interpreted as a plurality of extrusions comprise of a first extrusion, and a second extrusion, with the first extrusion having a base with a through-hole and the second extrusion having a base without a through-hole.
	Claim 1 recites “a plurality of first extrusions having a plurality of fins”.  It is unclear if these fins are different from the “fin” that a plurality of extrusions comprise of.  Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the limitation has been interpreted as a plurality of extrusions comprise of a first extrusion, and a second extrusion, with the first extrusion and second extrusion having fins.
Claim 1 recites “distances between the respective through-holes”.  Respective indicates singular, it is unclear how there can be distances between through-holes for a single through hole.  Since the metes and bounds of the limitation cannot be ascertained the claim is indefinite.  For examination purposes the limitation will be interpreted as the distance between through-holes are variable.
	Claim 1 recites  “a plurality of second extrusions having width dimensions different from a width dimension of the plurality of first extrusions” then recites the following limitation “plurality of first extrusions is comprised by a plurality of types of first extrusions having different width dimensions”.  Does this mean some of the width dimensions of the plurality of second extrusions can be the same width as some of the types of first extrusions?  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the limitation will be interpreted as some of the second extrusion bases may be the same size as some of the first extrusion bases.
	Claim 1 recites “and distances between the respective through-hole(s) are adjusted by arrangements of the plurality of second extrusions/types of first extrusions”.  A claim limitation that is in reference to an object that is variable is indefinite.  The distances between the through-holes are determined by the width of the second extrusion’s base and the first extrusion’s base, both of which are variable with no set standard for sizing the second extrusion’s base to the first extrusion’s base, and the positioning of the second extrusion.  See MPEP 2173.05(b) section II. Paragraph [0072] of the Applicant’s specification explains how first and second extrusions have varying width dimensions, and the distance between the through-holes are adjusted by the second extrusion.
 
Claim 3 recites “each of the plurality of first extrusions includes one or two through-holes”.  According to claim 1, distance between the through-holes is determined by the width of the base of a first extrusion and second extrusion.  Which distance is adjusted by claim 1?  The distance between the two through-holes on the first extrusion? Or the distance between the two through-holes of a first extrusion, and the two through-holes of another first extrusion?  Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the limitation has been interpreted as the distance between the through-holes of one first extrusion and the through-holes of another first extrusion.
Claim 5 recites “wherein the first extrusion includes…” it is unclear which first extrusion the limitation applies to. Is it for each first extrusion of the plurality of extrusions?  Since the metes and bounds of the claim cannot be ascertained the claim is indefinite. For examination purposes the limitation will be interpreted as each first extrusion of the plurality of first extrusions include three or four fins.
Claim 5 recites “the base including…”.  It is unclear which base this limitation applies to.  Is it each base of the plurality of fins? Is it each base of the plurality of first extrusions?  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the limitation will be interpreted as each base of the plurality of first extrusions includes one or two through-holes.

The remaining claims are rejected as being dependent on indefinite claim 1.

Claim Rejections - 35 USC § 103
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Phelan et al. (US 2013/0175019, hereafter Phelan, previously cited), in view of Lin et al. (US 2013/0180688, hereafter Lin, previously cited) , and in further of Oikawa (JP 2007019365).
Regarding claim 1, Phelan teaches a heat sink (Fig. 24) comprising: a plurality of extrusions (Fig. 24, shows a heat sink comprised of a plurality of extrusions, wherein Fig. the extrusion [100] in further detail) each including a base (Fig. 2, 102 base) and a fin (Fig. 2, 104 fin) that protrudes from the base (Fig. 2, fin [104] protrudes directly from base [102]), the plurality of extrusions being aligned in a width direction orthogonal to an extrusion direction (Fig. 24) and joined to each other (Fig. 24); the plurality of extrusions comprise a plurality of first extrusions (Annotated Fig. 24, first extrusions); the plurality of extrusions further comprise a plurality of second extrusions having a width dimension different from a width dimension of the plurality of first extrusions (Phelan annotated Fig. 24 illustrates two extrusions, first extrusion and second extrusions, having different base widths).

    PNG
    media_image1.png
    268
    319
    media_image1.png
    Greyscale

Annotated Figure 24
Phelan does not teach the first extrusions having a plurality of fins.
However, in a separate embodiment, Phelan teaches the first extrusion having a plurality of fins (Fig. 4, fins 104).
Therefore, in view of Phelan’s other embodiment in Fig. 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Phelan’s first extrusion with a plurality of fins to improve Phelan’s first extrusion by increasing the heat dissipation from the extrusion(s).  
Phelan as modified does not teach a plurality of heat pipes, the first extrusion to include, in the base, a through-hole in which a heat pipe is mountable, and wherein the through-hole extends in the extrusion direction.
However, Lin teaches a plurality of heat pipes(Fig. 1, heat pipe 111), the first extrusion (Fig. 1, heat dissipating module) include, in the base (Fig. 1, 10 base), a through-hole (Fig. 1, 110 hollow aluminum tube) in which a heat pipe (Fig. 1, 111 heat pipe) is mountable, the through-hole extending in the extrusion direction (Fig. 1, the orientation of the through-hole is aligned with the extrusion [fin 12]).  
Therefore, in view of Lin’s teaching, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to modify Phelan as modified above’s heat sink with a plurality of heat pipes, the first extrusion to include, in the base, a through-hole in which a heat pipe is mountable, the through-hole extends in the extrusion direction, in order to increase the heat dissipating capacity of the heat sink (para [0006], the through-hole construction allows for good heat-dissipating effect).   
Phelan as modified above does not teach the plurality of first extrusions is arranged such that the distances between the respective through-hole of the plurality of first extrusions are not constant, and the distances between the respective through-hole are adjusted by arrangement of the plurality of second extrusions.
However Oikawa teaches a plurality of first extrusions (Fig. 1, fins 2), arranged such that the distances between the first extrusions are not constant (para [0005] the spacing between the fin members is regulated by the dimension of a spacer, para [0008] the thickness of the spacers may be different from each other, therefore the distances between the fins is not constant), and the distances between the first extrusions are adjusted by arrangement of the plurality of second extrusions (Fig. 1, spacer 3, para [0005] the spacing between the fin members is regulated by the dimension of a spacer, para [0006] “the arrangement pitch of the fin members can easily be changed by changing the thickness dimension of the spacer”).
Therefore, in view of Oikawa, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heat sink of Phelan where the plurality of first extrusions is arranged such that the distances between the respective through-hole of the plurality of first extrusions are not constant (The distances between the fins of Oikawa are not constant therefore the first extrusions of Phelan as modified by Oikawa would not be constant resulting in distances between respective through-holes of the first extrusion to not be constant), and the distances between the respective through-hole are adjusted by the arrangement of the plurality of second extrusions, so that fin members can be arranged to meet predetermined surface area needs and productivity needs (Oikawa para [0004]-[0005]).
Phelan as modified above further teaches the plurality of first extrusions is comprised by a plurality of types of first extrusions having different width dimensions (Phelan para [0043] the widths of the base portions 102 range from 76-432mm, the first extrusions of Phelan as modified above would be capable of having a plurality of types of first extrusions with different width dimensions), and distances between the respective through-holes are adjusted by arrangements of the plurality of types of first extrusions (Phelan para [0043] the width of the base determines the spacing of the fins, the distances between the through-holes of the first extrusions of Phelan as modified above would be determined by the variable width of the base).
Regarding claim 2, Phelan as modified above teaches wherein a dimension of the through- hole in the width direction has a size equal to or larger than a pitch of the plurality of fins (Lin Fig. 9, the figure shows a through-hole that has dimensions where the diameter is larger than the pitch width of the fins).
Regarding claim 3, Phelan as modified above teaches wherein each of the first extrusion includes one or two through-holes (Lin Fig. 1, 110 hollow aluminum tube, Para 0023 “each aluminum skinned heat pipe comprises a hollow aluminum tube and a heat pipe. Heat dissipating module includes an aluminum base, at least one aluminum skinned heat pipe”).
Regarding claim 4, Phelan as modified above teaches wherein the plurality of extrusions including the first extrusion each include six or less fins (Phelan Fig. 4, 104 fins, Phelan’s extrusion has two fins, which meet the limitation of six or less fins).
Regarding claim 5, Phelan as modified above teaches wherein the first extrusion includes a plurality of fins (Phelan Fig. 4, 104 fins, para 0040 “each base portion can include more than one fin”, indicating each base portion can include any plurality of fins greater than one) and the base including one or two through-holes formed therein (Lin Fig. 1, 110 hollow aluminum tube, Para [0023] “each aluminum skinned heat pipe comprises a hollow aluminum tube and a heat pipe. Heat dissipating module includes an aluminum base, at least one aluminum skinned heat pipe”).
Phelan does not explicitly teach an extrusion with three or four fins.
However, Oikawa teaches that the number of fins present is a results effective variable (Oikawa para [0002] – [0004] in order to increase cooling performance without increasing the size of the heat sink, the surface area of the fin members need to be increased by adjusting the number of fins present, and the number of fins is adjusted by the pitch).  It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the first extrusion of Phelan as modified above with three or four fins, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        



/TAVIA SULLENS/Primary Examiner, Art Unit 3763